 1   KEKER, VAN NEST & PETERS LLP
     ELLIOT R. PETERS - # 158708
 2   epeters@keker.com
     633 Battery Street
 3   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 4   Facsimile:     415 397 7188
 5   Attorneys for Defendant JOHN A. CROSBY
 6   KEKER, VAN NEST & PETERS LLP
     BENEDICT Y. HUR - # 224018
 7   bhur@keker.com
     633 Battery Street
 8   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 9   Facsimile:     415 397 7188
10   Attorneys for Defendant INES S. CROSBY
11                                UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13                                    SACRAMENTO DIVISION
14   UNITED STATES OF AMERICA,                    Case No. 2:17-CR-00006-MCE
15                  Plaintiff,                    STIPULATION TO AMEND SCHEDULE
16                                                FOR PRETRIAL MOTIONS AND TRIAL
               v.                                 CONFIRMATION; ORDER
17   JOHN A. CROSBY, INES S. CROSBY, and          Judge:     Hon. Morrison C. England, Jr.
18   LESLIE A. LOHSE,
                                                  Date Filed: January 5, 2017
19                  Defendants.
                                                  Trial Date: September 30, 2019
20
21
22
23
24
25
26
27
28
30       STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS AND TRIAL CONFIRMATION;
                                              ORDER
31                                 Case No. 2:17-CR-00006-MCE
     1327415
32
 1                                              STIPULATION
 2             1.    By previous order, this Court set a schedule for pretrial motions pursuant to Fed.

 3   R. Crim. P. 12(b)(3)(A)-(D), with the deadline for filing such motions set for on or before January

 4   15, 2019. ECF Dkt. No. 60.

 5             2.    Pursuant to the stipulation of the parties in light of discussions of possible

 6   resolution, the Court ordered that the deadline for filing such motions be extended first to

 7   February 15, 2019, then to March 18, 2019, and then to May 15, 2019. ECF Dkt. Nos. 68, 71, 73.

 8             3.    The parties are continuing to discuss the possibility of resolution and agree that it

 9   is in the best interests of all parties to continue the deadline for pretrial motions.

10             4.    Accordingly, the parties agree and stipulate, and request that the Court amend the

11   previously set schedule for pretrial motions and adopt the following:

12                   i)      All pretrial motions brought pursuant to Fed. R. Crim. P. 12(b)(3)(A)-(D)

13   shall be filed on or before June 13, 2019;

14                   ii)     Any opposition by the non-moving party shall be filed on or before July 8,

15   2019;

16                   iii)    The moving party’s optional reply shall be filed on or before July 18, 2019;

17   and

18                   iv)     A hearing on the motions, if any, shall be held on August 1, 2019, or as

19   soon thereafter as may be available to the Court.

20             5.    Additionally, in light of the proposed briefing and hearing schedule for pretrial

21   motions, the parties agree and stipulate, and request that the Court continue the date of the trial

22   confirmation hearing currently set for August 1, 2019 to August 15, 2019.

23             6.    The trial date set for September 30, 2019 shall remain as previously scheduled.

24   The parties presently estimate that the trial will take approximately 14 court days to conclude,

25   excluding time for jury deliberation.

26             7.    The Court has previously found that, for the purpose of computing time under the

27   Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

28   of March 8, 2018 to September 30, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§
                                                         1
30         STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS AND TRIAL CONFIRMATION;
                                                ORDER
31                                   Case No. 2:17-CR-00006-MCE
     1327415
32
 1   3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the Court
 2   at defendants’ request on the basis of the Court’s finding that the ends of justice served by taking

 3   such action outweigh the best interest of the public and the defendants in a speedy trial. The
 4   parties confirm by this stipulation that such a finding should be reaffirmed, as the defendants still
 5   require until September 30, 2019 to prepare for trial.
 6             8.   Nothing in this stipulation and order shall preclude a finding that other provisions
 7   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
 8   which a trial must commence.

 9             IT IS SO STIPULATED.
10   Dated: May 7, 2019                                       KEKER, VAN NEST & PETERS LLP
11
12                                                    By:     /s/ Elliot R. Peters
                                                              ELLIOT R. PETERS
13
                                                              Attorneys for Defendant
14                                                            JOHN A. CROSBY

15
     Dated: May 7, 2019                                       KEKER, VAN NEST & PETERS LLP
16
17                                                    By:     /s/ Benedict Y. Hur
                                                              BENEDICT Y. HUR
18
                                                              Attorneys for Defendant
19                                                            INES S. CROSBY
20
     Dated: May 6, 2019                                       PHILLIP A. TALBERT
21                                                            UNITED STATES ATTORNEY
                                                              Acting Under Authority Conferred by 28
22                                                            U.S.C. § 515
23
24                                                            /s/ Matthew M. Yelovich as authorized on
                                                      By:     May 6, 2019
25                                                            MATTHEW M. YELOVICH
                                                              Assistant United States Attorney
26
                                                              Attorneys for Plaintiff
27                                                            UNITED STATES OF AMERICA

28
                                                       2
30       STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS AND TRIAL CONFIRMATION;
                                              ORDER
31                                 Case No. 2:17-CR-00006-MCE
     1327415
32
 1   Dated: May 7, 2019                           HEATHER WILLIAMS
                                                  Federal Public Defender
 2

 3                                                /s/ Matthew Bockmon, as authorized on
 4                                          By:   May 7, 2019
                                                  MATTHEW BOCKMON
 5                                                JEROME PRICE
                                                  Assistant Federal Defenders
 6
                                                  Attorneys for Defendant
 7                                                LESLIE LOHSE

 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
30       STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS AND TRIAL CONFIRMATION;
                                              ORDER
31                                 Case No. 2:17-CR-00006-MCE
     1327415
32
 1                                           ATTESTATIONS
 2             The undersigned counsel of record for defendants John Crosby and Ines Crosby, jointly

 3   represented by the law firm Keker, Van Nest & Peters, LLP, hereby attest and affirm that they are

 4   not presently aware of any actual conflicts of interest regarding the joint representation of John

 5   Crosby and Ines Crosby.

 6             IT IS SO ATTESTED.

 7
     Dated: May 7, 2019                                     KEKER, VAN NEST & PETERS LLP
 8

 9
                                                     By:    /s/ Elliot R. Peters
10                                                          ELLIOT R. PETERS

11                                                          Attorneys for Defendant
                                                            JOHN A. CROSBY
12
13   Dated: May 7, 2019                                     KEKER, VAN NEST & PETERS LLP

14
                                                     By:    /s/ Benedict Y. Hur
15                                                          BENEDICT Y. HUR
16                                                          Attorneys for Defendant
                                                            INES S. CROSBY
17
18
19
20                                                 ORDER
21             IT IS SO ORDERED.
22   Dated: May 8, 2019
23
24
25
26
27
28
                                                       4
30       STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS AND TRIAL CONFIRMATION;
                                              ORDER
31                                 Case No. 2:17-CR-00006-MCE
     1327415
32
